GRABER, P. J.,
dissenting.
I dissent. The majority holds that “the referee gave no explanation for his credibility finding. Thus, there was no determination to which the Board, on its de novo review, could defer.” 101 Or App at 64. (Footnote omitted.) Ordinarily, the Board gives great weight to a referee’s finding of credibility. The majority’s approval of its refusal to do so in this case rests on a misapprehension of the referee’s role.
The Supreme Court has established the standard for a referee’s findings in an administrative proceeding:
“Where there is evidence in the record both to make more probable and to make less probable the existence of any particular basic fact, a referee need not explain why he or she chose which evidence to believe. Similarly, if from the basic facts found by a referee one could rationally infer a further fact, a referee need not explain the rationale by which the inferred fact is reached.
*65“On the other hand, where a referee declines to find in accordance with uncontradicted evidence because it comes from a source that the referee finds to be unreliable, a referee should identify the unreliability to serve as an explanation in support of the findings of basic fact or the rationality of an inference the referee may draw from the basic facts. If the evidence is in the form of testimony that a referee does not believe because the referee finds the witness either mistaken or simply to be an untruthful person, the referee should make an express finding of that fact.” Dennis v. Employment Div., 302 Or 160, 169, 728 P2d 12 (1986).
That is, a referee is not obliged to state expressly that the finding on credibility is based on demeanor.
In affirming employer’s denial of the claim here, the referee wrote:
“The only support for claimant’s claim for aggravation is the claimant’s subjective complaint of increased pain which is not really verified by any of the medical examiners he has seen, including Dr. McLean. I conclude that the claimant believes he could do the work at International Paper and, in fact, wants to be employed there. [Claimant testified that he applied for his old job at International Paper but that he ‘[didn’t] feel capable of doing that kind of work.’] I did not find claimant to be a credible witness.” (Emphasis supplied.)
The Board reasoned, however:
“The Referee stated without explanation that claimant was not a credible witness. There is no basis for inferring that the Referee’s credibility finding is based on demeanor. We find nothing in the record which supports a finding that claimant was not credible. We have no obligation to defer to a credibility finding which is not based on demeanor because we are in as good a position as the Referee to decide credibility based on the record. Accordingly, we find that claimant was credible. We rely on his testimony that his condition has worsened to the point that he cannot do his regular work.” (Emphasis supplied.)
Employer contends that the Board’s finding of credibility is not supported by substantial evidence and that its reasoning, in rejecting the referee’s credibility finding, is irrational or unsound. See Ledbury v. Montgomery Ward & Co., 99 Or App 631, 634-35, 783 P2d 1022 (1989). I agree with the *66second argument, because the opinion is internally inconsistent. The Board observed that there was nothing in the substance of claimant’s testimony to deprive it of credibility. That being so, the only possible basis for the referee’s express finding that claimant was not a credible witness was subjective, that is, “based on demeanor.” See Coastal Farm Supply v. Hultberg, 84 Or App 282, 285, 734 P2d 1 (1987). The Board’s statement that “[t]here is no basis for inferring that the Referee’s credibility finding is based on demeanor” does not fit logically with the remainder of its own discussion, even if the referee were required to state the basis for a credibility finding in order to be entitled to the Board’s deference. Accordingly, the Board has not adequately explained its decision.1
On that basis, I would reverse and remand for reconsideration. Therefore, I dissent.

 Apparently as an aside, the majority also suggests that “the Board’s reasoning on credibility does not affect its conclusion that the expert medical evidence supported claimant’s aggravation claim.” 101 Or App at 64 n 1. That suggestion ignores the Board’s own explanation of its holding:
“The employer argues that claimant has failed to sustain his burden of proof because the medical opinions are based on claimant’s subjective reports and the Referee found claimant not credible. We would agree if we were to accept the Referee’s credibility finding; however, we do not.” (Emphasis supplied.)